Judgment reversed upon the law and a new trial granted, costs to appellant to abide the event. The complaint states facts sufficient to constitute a cause of action (Travis v. Knox Terpezone Co., 215 N. Y. 259), and upon proof of the-facts alleged in the complaint plaintiff would be entitled to recover the value of the stock at the time of demand for a transfer. (McIntyre v. Whitney, 139 App. Div. 557; affd., 201 N. Y. 526; 2 Sutherland Damages, p. 2320.) Lazansky, P. J., Kapper, Hagarty, Carswell and Scudder, JJ., concur.